Citation Nr: 1625188	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  09-32 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service in the Army from June 1954 to March 1973.  The Veteran died in August 2008.  The Appellant is his surviving spouse.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This claim was previously before the Board in August 2013, when it was remanded for further development. 

The Appellant testified before the undersigned in a March 2016 videoconference hearing.  An earlier Board hearing was held before a Judge who is no longer at the Board.  Transcripts of those hearings are of record.

Additional evidence consisting of lay statements and medical records was submitted following the issuance of the August 2015 supplemental statement of the case.  No waiver of initial Agency of Original Jurisdiction (AOJ) consideration is on file for that evidence.  38 C.F.R. § 20.1304 (2015).  However, in light of the remand set forth below, the Board notes that a waiver is not necessary at this point, as the AOJ will review this evidence.

The appeal is REMANDED to the AOJ.


REMAND

The Board concludes that a remand is necessary before the claim is adjudicated. 

The Veteran served two tours of duty in Vietnam. He is presumed to have been exposed to herbicide (Agent Orange).

The January 2013 VA examination and the November 2014 addendum opined as to the etiology of the Veteran's polycythemia vera, which was his cause of death.  However, while the January 2013 examiner opined that polycythemia vera was not a presumptive disease that was secondary to Agent Orange exposure, neither one of the examiners opined as to whether the herbicide could have caused the polycythemia vera directly.  As such, an addendum opinion must be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Arrange to have the Veteran's claims file reviewed by a qualified examiner to determine whether his cause of death (polycythemia vera) was directly related to his conceded Agent Orange/herbicide exposure.  The examiner must review the claims file and note that review in the examination report.  The examiner must provide the rationale for all opinions expressed.  If the examiner is unable to provide the required opinion, the examiner should explain why that is.  The examiner should opine as to: 

Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's polycythemia vera was causally or etiologically related to the Veteran's active service, to include the conceded Agent/Orange herbicide exposure.  

2. Readjudicate the claim.  If the benefits sought on appeal remain denied, furnish the Appellant and her representative with a supplemental statement of the case (SSOC) and afford them the opportunity to respond.  Then return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


